Exhibit 10.10.2
COMPENSATION AGREEMENT
It is hereby agreed and understood between Kevin L. Kemmerer (“Executive”) and
Safeguard Scientifics, Inc. (the “Company”) as of this 14th day of December,
2009 as follows:
Notwithstanding anything to the contrary that may be contained in any other
written agreement pertaining to the employment of Executive by the Company by
and between Executive and the Company, effective January 1, 2010, the Company
shall no longer provide to Executive any of the following perquisites: i) car
allowance; ii) club dues; and/or iii) executive medical coverage.
In lieu of such perquisites, effective January 1, 2010, Executive’s base salary
shall be increased by $23,000 from its current level. In addition, Executive’s
target bonus level for purposes of the Company’s 2010 MIP shall be increased
from its present level by $11,500.
Other than as specifically set forth herein, it is not intended that this
Agreement shall in any way affect any of the other prevailing terms of
employment between Executive and the Company.
In witness whereof, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
EXECUTIVE

     
/s/ Kevin L. Kemmerer
   
 
   
Kevin L. Kemmerer
   

SAFEGUARD SCIENTIFICS, INC.

         
By:
  /s/ Brian J. Sisko    
 
 
 
   
 
  Brian J. Sisko    
 
  Senior Vice President & General Counsel    

 